Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/18/2021 has been entered.  As directed by the amendment: claims 1-8 are cancelled; claims 9, 10, 14, and 18 have been amended; and claims 19-28 have been added.  Therefore, claims 9-28 are pending.
Applicant’s amendment is sufficient in overcoming each ground of objection and rejection previously indicated, except for the rejection of claim 15 under 35 USC 112 (b).
The remarks, filed 02/18/2021, state that claim 15 has been amended (page 8 of the Remarks, second to last paragraph).  However, claim 15 is not amended.  The proposed amendment that was submitted and discussed during the interview on 02/12/2021 (referenced Interview Summary, filed 02/18/2021) has claim 15 being amended.  The examiner understands that applicant’s intention is to amend claim 15 to recite “the transverse direction.”  Based on this prosecution history, the examiner withdraws the rejection of claim 15 under 35 USC 112 (b) and adds the below claim objection pending resolution.
	Claim Objections
Claim 15 is objected to because of the following informalities:  “a transverse direction” should be “the transverse direction.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas.
Regarding claim 9, De Haas teaches an oven appliance (para. 0001, “an apparatus for preparing food and a method for preparing food”) defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction (Figure 2, oven appliance defining mutually orthogonal vertical, lateral, and transverse directions as shown.  For example, length, width, and height along conventional Cartesian coordinates), the oven appliance comprising: 

    PNG
    media_image1.png
    396
    519
    media_image1.png
    Greyscale

a cabinet (defined by housing 100), the cabinet comprising a plurality of inner wall defining a cooking chamber (interior shown above, which receives container structure 22) for receipt of food items for cooking (as shown above), the plurality of inner walls comprising a top wall (top wall of 100 shown above), a bottom wall (bottom wall of 100), a back wall, a first sidewall (not shown but clearly evident sidewall of 100 that extending perpendicular and between the top and bottom wall, with the first sidewall taken as the sidewall that would cover, or otherwise in front of the internal components shown above), and a second sidewall (second sidewall taken as the sidewall that is opposite the first sidewall that is behind the internal components), the back wall defining a fan opening therethrough (air inlet 72 and air outlet 74, para. 0097 and 0111. 72/74, at least partially, define a back wall); 
a convection fan (centrifugal fan 70-para. 0097) (para. 0054, convection  in form of hot air flow. Abstract, preparing of food by a through-streaming of hot air.  See also para. 0007) mounted within the cabinet (in fan housing portion of cabinet housing 100) in fluid communication with the fan opening (as detailed above); and 
a cooking utensil (generally taken as container structure 22) selectively mated to the back wall within the cooking chamber (as shown in Figure 2, the container structure 22 is selectively mated-connected-to the back wall in order to receive heated air flow from 74) (para. 0109 discloses 22 being removable), the cooking utensil comprising 
a utensil housing (removable pan structure 170-para. 0111) defining an enclosed fry chamber (170 defines a chamber in which 22 is received) and a basket opening permitting access thereto (para. 109, a cover device 152, for example a lid, is provided for closing the opening 150 during food preparation in which opening 150 is for inserting container structure 22), the utensil housing comprising a non-permeable base wall and a sidewall (para. 0111, “air-guiding duct 172 is provided between the removable pan structure 170 and the bottom wall 28. The air-guiding duct 172 is provided for guiding heated air stream from the air outlet, for example the radial air outlet 74, to the air entry opening 30.”, Here, the air flow being guided as described implies that 170 has a non-permeable base) (sidewalls inherently disclosed), the sidewall defining an airflow passage aligned with the fan opening to receive a convection airflow therethrough (para. 0111, “air-guiding duct 172 is provided between the removable pan structure 170 and the bottom wall 28. The air-guiding duct 172 is provided for guiding heated air stream from the air outlet, for example the radial air outlet 74, to the air entry opening 30.”) (duct 172 is considered an air flow passage that is aligned with opening 74 and receives the convection air flow.  Duct 172 is, at least partially, defined by the sidewalls of 170), 
a Page 3 of 6
lid (152) attached to the utensil housing (as shown in Figure 2), the lid being movable between a closed position restricting as stated above and in paragraph 0109), and 
a perforated basket (154) removably positioned within the enclosed fry chamber (para. 0109, “the container structure 22 is provided as a removable pot or basket 154 with a handle bar or a grip portion 156 for easier handling.”).  
Regarding claim 11, De Haas, as applied to claim 9, further teaches the utensil housing further defines an oil reservoir in fluid communication with the enclosed fry chamber below the perforated basket (para. 0006, “oils and particles are collected and can then be removed otherwise, e.g. by cleaning. By collecting the residual material, the unwanted circulation of the latter is prevented.” Para. 0012, “…a removable pan structure is provided at least partly below the food preparation chamber. An air-guiding duct is provided between the removable pan structure and the bottom wall for guiding heated air stream from the air outlet to the air entry opening. The collecting device is provided by the removable pan structure.” Para. 0015 “…collect, for example, oils and particles on a specific location in the removable pan of the appliance. Oils and particles that come from the food will be blown to this location by the hot air that exits the fan system. After the cooking process, the consumer can easily access this location for cleaning.”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas,  in view of Pryputsch et al. (U.S. Patent 4503760), hereinafter Pryputsch.
Regarding claim 10, De Haas, as applied in claim 9, teaches each claimed limitation except for the cooking utensil further comprising a gasket positioned about the airflow passage in sealing engagement with the back wall of the oven appliance.  
Pryputsch teaches that it is known in the art of convection ovens (Col. 1, lines 5-6) (figures 1-5, oven 1) to use a gasket (22/30) positioned about the airflow passage in sealing engagement with a wall of the oven appliance (Col. 3, lines 54-61; “With reference to FIGS. 2 and 3, it may be seen that an annular hot air chamber 90 is formed between the octagonal casing 14, side wall 82 of the drum 50, front wall 18 and back wall 20. An opening 92 on the top of chamber 90 communicates with the supply conduit 48 from the fan 40. The chamber 90 is sealed on each side adjacent the side wall of the drum by peripheral seals 22 and 30.” Col. 4, lines 27-29; “Seal 22 acts to peripherally seal the drum between its front end and a front opening 118 of housing 2.”) (Col. 5, lines 1-6; “The hot air from chamber 90 can pass from the outside 86 of drum 50 to the inside 88 only through supply opening 80 in the drum. This is the only exit for the hot air from the chamber 90 because of seals 22 and 30 which serve to peripherally seal the drum to each side of the chamber 90.”).
The advantage of combining the teachings of Pyrputsch is that in doing so would provide a sealed coupling that would control airflow and reduce leakages, which would be beneficial to the coupling between the cooking utensil and oven appliance of De Haas in order to improve airflow into the cooking utensil.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas with Pryputsch, by adding to the fluidic coupling between the cooking utensil and the oven appliance of De Haas, with the teachings of Pyrputsch, in order to provide a sealed coupling that would control airflow and reduce leakages, which would be beneficial to the coupling between the cooking utensil and oven appliance of De Haas in order to improve airflow into the cooking utensil.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Tsai (U.S. Publication 2014/0366746).
Regarding claim 12, De Haas, as applied in claim 9, teaches each claimed limitation except as detailed below.
internal surface facing 22/basket 154) and an exterior surface directed away from the enclosed fry chamber (surface facing away), and wherein the cooking utensil further comprises a handle in fixed attachment from the perforated basket (para. 0109, “…basket 154 with a handle bar or a grip portion 156 for easier handling…”).
De Haas is silent on the handle extending through the sidewall from the interior surface to the exterior surface.  

    PNG
    media_image2.png
    311
    351
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    403
    385
    media_image3.png
    Greyscale

Tsai teaches that it is known in the art of cooking appliances (para. 0001, air fryer) (Figures 1-5; air fryer 100, comprising a housing 10 and a utensil 20 removable received therein-para. 0024) for the cooking utensil (20) to comprise a handle (30) extending in fixed attachment from the basket (21) (figures 4-5 specifically show handle 30 in fixed attachment to basket 21, which is received into 22) through the sidewall from the interior surface to the exterior surface (handle 30 is received in a U-shaped groove 224; para. 0028) (Handle 30, therefore, extends from 21 through the sidewall of 22 via groove 224 from the interior surface to the exterior surface).
The advantage of combining the teachings of Tsai is that in doing so would provide a handle, which would simplify insertion and removal of the basket, while not interfering with the assembly of the basket and the cooking utensil.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas with Tsai, by replacing the handle arrangement of De Haas, with the teachings of Tsai, in order to provide a handle, which would simplify insertion and removal of the basket, while not interfering with the assembly of the basket and the cooking utensil.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Poulson (U.S. Patent 5148737), and in further view of Mosher (U.S. Publication 2009/0000493).
Regarding claim 13, De Haas, as applied to claim 9, teaches each claimed limitation except for a plurality of retractable prongs extending radially from the perforated basket in selective engagement with the sidewall of the utensil housing.
 Poulson teaches that it is known in the art of oven appliances (Col. 1, lines 5-11, “…ovens for heating food products….”) (Figures 1-10, cabinet 12, cooking utensil 14, perorated basket 24) to use a plurality of prongs (48) extending radially from the perforated basket (24) in selective engagement with the sidewall of the utensil housing (Col. 8, lines 37-44; “…a plurality of food carrying baskets 24 that are removably mounted to the mounting rod 22. In the assembled position, this rod 22 is horizontally positioned in the oven chamber 16 and aligned in a forward to rear direction. (See FIG. 3). The rear end of the rod 22 is mounted to a suitable drive member that rotates the rod 22….”) (Col. 9, lines 3-7; “…the forward end of the mounting rod 22 is formed with four elongate, forwardly facing parallel prongs 48 arranged in a square configuration, each of these prongs 48 being arranged to engage a related basket 24….”).  
The advantage of combining the teachings of Poulson is that in doing so would provide a mechanical attachment between the perforated basket and the utensil housing, which provides means for removably mounting the basket in the utensil housing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas with Pouslon, by adding to the coupling between the basket and the utensil housing of De Haas, with the teachings of Poulson, in order to provide a mechanical attachment between the perforated basket and the utensil housing, which provides means for removably mounting the basket in the utensil housing.
Poulson is silent on the plurality of prongs being retractable.
	Mosher teaches that it is known in the art of oven appliances (Title; Abstract; figure 6) to use retractable prongs (para. 0026, prongs 85 and 87 are adjustable along the length of axle 83 so that the prongs may be used to secure objects of varying size).
	The advantage in combining the teachings of Mosher is that in doing so would provide a prong arrangement that allows for such to be used to secure objects of varying size.
.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Backus et al. (U.S. Publication 2003/0019368), hereinafter Backus.
Regarding claims 14-16, De Haas, as applied to claim 9, teaches each claimed limitation including wherein the sidewall of the utensil housing comprises an interior surface directed toward the enclosed fry chamber (internal surface facing 22/basket 154) and an exterior surface directed away from the enclosed fry chamber (opposite surface facing away), but is silent on wherein the cooking utensil further comprises a plurality of connector tabs extending from exterior surface of the sidewall in selective attachment with the back wall (claim 14), Page 4 of 6wherein each connector tab of the plurality of connector tabs is rotatable about a corresponding pivot axis parallel to a transverse direction (claim 15), and wherein the plurality of connector tabs comprises a pair of connector tabs on opposite lateral ends of the airflow passage (claim 16).  

    PNG
    media_image4.png
    517
    484
    media_image4.png
    Greyscale

	Backus teaches that it is known in the art of cooking devices (para. 00003) (Figs. 1, 2, 6, 7, 8, 16, and 17; basket 270 placed inside enclosure 20, para. 0029) for the cooking utensil (270) to comprise a plurality of connector tabs extending from exterior surface of the sidewall in selective attachment with a wall (plates 172/174 are large diameter gears having a plurality of “tabs” that extend radially outward.  These “tabs” engage corresponding “tabs” of drive gear 208 allowing for selective attachment with the wall 101; para. 0098), Page 4 of 6wherein each connector tab of the plurality of connector tabs is rotatable about a corresponding pivot axis parallel to a transverse direction (engagement with drive gear 208 allows for rotation; para. 0098, 0100), and wherein the plurality of connector tabs comprises a pair of connector tabs on opposite lateral ends of the airflow passage (“tabs” on opposite each of 172 and 174, as well as, “tabs” on opposite plates, which amount to opposite ends of the of the airflow passage that passes through the basket during cooking).  
para. 0115-0116).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas with Backus, by adding to basket and sidewall of the cooking utensil of De Haas, with the teachings of Backus, in order to allow for selective attachment of the cooking utensil with the back wall, without hindering rotation, such that binding during insertion or removal are eliminated (para. 0115-0116).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of McNerney et al. (U.S. Publication 2018/0125293), hereinafter McNerney.
Regarding claim 17, De Haas, as applied to claim 9, teaches each claimed limitation except for wherein the sidewall of the utensil housing defines an air vent slot extending therethrough and spaced apart from the airflow passage.
McNerney teaches that it is known in the art of cooking appliances (para. 0002, “…cooking appliances for food, and more particularly to an air fryer for cooking food products…”) (Figs. 1-5) for a sidewall (34) of the utensil housing (housing defined by assembly shown in Fig. 3 with 30 representing the perforated basket) defines an air vent slot (perforations 38) extending therethrough and spaced apart from the airflow passage (para. 0032, portion 20 includes a heater and a fan behind vent 25 which provides the desired heated air) (air flow passage taken as the passage the air flow follows from the fan through the perforations in basket 30) (perforations 38 are in addition to, and spaced from, such airflow passage).
The advantage of combining the teachings of McNerney is that in doing so would provide dedicated air vents such that a desired amount of air and moisture can exit/evacuate during an air frying operation (para. 0035).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas with McNerney, by adding to sidewall of the utensil housing of De Haas, with the teachings of McNerney, in order to provide dedicated air vents such that a desired amount of air and moisture can exit/evacuate during an air frying operation (para. 0035).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of McCarthy et al. (U.S. Patent 5134927), hereinafter McCarthy.
Regarding claim 18, De Haas, as applied in claim 9, teaches each claimed limitation including the back wall further defining a secondary opening (air inlet 72) between the convection fan (70) and the cooking chamber, wherein the secondary opening (72) is spaced apart from the fan opening (74) but is silent on the oven appliance further comprises a shutter selectively movable across the secondary opening between an open position and a closed position, the open position permitting fluid communication between the convection fan and the cooking chamber through the secondary opening, and the closed position restricting fluid communication between the convection fan and the cooking chamber through the secondary opening.

    PNG
    media_image5.png
    649
    837
    media_image5.png
    Greyscale

McCarthy teaches that it is known in the art of cooking appliances (Col. 1, lines 7-11; air fryer/oven) (Figures 1-3; oven 10 comprising fan 26 and cabinet 14 having an inner wall defining an interior that receives utensil 16; Col. 3, lines 48-55) for a wall to further define a secondary opening (Secondary Opening shown above; Col. 3, lines 67-68; “air stream direction partitions 40, 41, and 44” define multiple secondary openings) extending therethrough between the convection fan (26) and the cooking chamber (as shown above; the secondary opening is fluidically between fan 26 and the chamber that cooks food items), wherein the secondary opening is spaced apart from the fan opening (as shown above), and wherein the oven appliance further comprises a shutter (44) selectively movable across the secondary opening between an open position and a closed position (col. 5, lines 14-26; partition/director 44 is mounted on the sidewall of cabinet 14 and is “angularly adjustable in order to make it possible to selectively vary the air passage between directors 44 and 46…”), the open position permitting fluid communication between the convection fan and the cooking chamber through the secondary opening (col. 5, lines 20-26; “Further, airstream director 46 is provided with an auxilliary airstream director 102, extending from side wall to side wall of the heating basket compartment of cabinet 14, which serves to define a suitable input aperture 104 for air intake to hot air blower 26.”) (by opening partition 44, air flow is permitted between fan 26 and the cooking chamber through the secondary opening), and the closed position restricting fluid communication between the convection fan and the cooking chamber through the secondary opening (by closing partition 44, even partially, would restrict and/or limit the air flow between fan 26 and the cooking chamber through the secondary opening).
The advantage of combining the teachings of McCarthy is in doing so would provide a means of selectively adjusting the airflow between the fan and the cooking chamber, as well as, the airflow going into the fan.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas with McCarthy, by adding to the secondary opening of De Haas, with the teachings of McCarthy, in order to provide a means of selectively adjusting the airflow between the fan and the cooking chamber, as well as, the airflow going into the fan.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Backus et al. (U.S. Publication 2003/0019368), hereinafter Backus.
Regarding claim 19, De Haas discloses an oven appliance (para. 0001, “an apparatus for preparing food and a method for preparing food”) defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction (Figure 2, oven appliance defining mutually orthogonal vertical, lateral, and transverse directions as shown.  For example, length, width, and height along conventional Cartesian coordinates), the oven appliance comprising: 

    PNG
    media_image1.png
    396
    519
    media_image1.png
    Greyscale

a cabinet (defined by housing 100), the cabinet comprising a plurality of inner wall defining a cooking chamber (interior shown above, which receives container structure 22) for receipt of food items for cooking (as shown above), the plurality of inner walls comprising a top wall (top wall of 100 shown above), a bottom wall (bottom wall of 100), a back wall, a first sidewall (not shown but clearly evident sidewall of 100 that extending perpendicular and between the top and bottom wall, with the first sidewall taken as the sidewall that would cover, or otherwise in front of the internal components shown above), and a second sidewall (second sidewall taken as the sidewall that is opposite the first sidewall that is behind the internal components), the back wall defining a fan opening therethrough (air inlet 72 and air outlet 74, para. 0097 and 0111. 72/74, at least partially, define a back wall); 
a convection fan (centrifugal fan 70-para. 0097) (para. 0054, convection  in form of hot air flow. Abstract, preparing of food by a through-streaming of hot air.  See also para. 0007) mounted within the cabinet (in fan housing portion of cabinet housing 100) in fluid communication with the fan opening (as detailed above); and 
a cooking utensil (generally taken as container structure 22) selectively mated to the back wall within the cooking chamber (as shown in Figure 2, the container structure 22 is selectively mated-connected-to the back wall in order to receive heated air flow from 74) (para. 0109 discloses 22 being removable), the cooking utensil comprising 
a utensil housing (removable pan structure 170-para. 0111) defining an enclosed fry chamber (170 defines a chamber in which 22 is received) and a basket opening permitting access thereto (para. 109, a cover device 152, for example a lid, is provided for closing the opening 150 during food preparation in which opening 150 is for inserting container structure 22), the utensil housing comprising a non-permeable base wall and a para. 0111, “air-guiding duct 172 is provided between the removable pan structure 170 and the bottom wall 28. The air-guiding duct 172 is provided for guiding heated air stream from the air outlet, for example the radial air outlet 74, to the air entry opening 30.”, Here, the air flow being guided as described implies that 170 has a non-permeable base) (sidewalls inherently disclosed), the sidewall defining an airflow passage aligned with the fan opening to receive a convection airflow therethrough (para. 0111, “air-guiding duct 172 is provided between the removable pan structure 170 and the bottom wall 28. The air-guiding duct 172 is provided for guiding heated air stream from the air outlet, for example the radial air outlet 74, to the air entry opening 30.”) (duct 172 is considered an air flow passage that is aligned with opening 74 and receives the convection air flow.  Duct 172 is, at least partially, defined by the sidewalls of 170), 
a Page 3 of 6
lid (152) attached to the utensil housing (as shown in Figure 2), the lid being movable between a closed position restricting access to the basket opening and an open position permitting access to the basket opening (as stated above and in paragraph 0109), and 
a perforated basket (154) removably positioned within the enclosed fry chamber (para. 0109, “the container structure 22 is provided as a removable pot or basket 154 with a handle bar or a grip portion 156 for easier handling.”), 
wherein the sidewall of the utensil housing comprises an interior surface directed toward the enclosed fry chamber (internal surface facing 22/basket 154) and an exterior surface directed away from the enclosed fry chamber (opposite surface facing away).
De Haas is silent on wherein the cooking utensil further comprises a plurality of connector tabs extending from exterior surface of the sidewall in selective attachment with the back wall radially outward from the fan opening, and Page 4 of 6wherein each connector tab of the plurality of connector tabs is rotatable about a corresponding pivot axis parallel to a transverse direction.

    PNG
    media_image4.png
    517
    484
    media_image4.png
    Greyscale

	Backus teaches that it is known in the art of cooking devices (para. 00003) (Figs. 1, 2, 6, 7, 8, 16, and 17; basket 270 placed inside enclosure 20, para. 0029) for the 270) to comprise a plurality of connector tabs extending from exterior surface of the sidewall in selective attachment with a wall (plates 172/174 are large diameter gears having a plurality of “tabs” that extend radially outward.  These “tabs” engage corresponding “tabs” of drive gear 208 allowing for selective attachment with the wall 101; para. 0098) radially outward from a fan opening (“tabs” on opposite each of 172 and 174, as well as, “tabs” on opposite plates, which amount to opposite ends of the of the airflow passage that passes through the basket during cooking which corresponds to radially outward from such passage), and Page 4 of 6wherein each connector tab of the plurality of connector tabs is rotatable about a corresponding pivot axis parallel to a transverse direction (engagement with drive gear 208 allows for rotation; para. 0098, 0100).
	The advantage of combining the teachings of Backus is that in doing so would allow for selective attachment of the cooking utensil with the back wall, without hindering rotation, such that binding during insertion or removal are eliminated (para. 0115-0116).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas with Backus, by adding to basket and sidewall of the cooking utensil of De Haas, with the teachings of Backus, in order to allow for selective attachment of the cooking utensil with the back wall, without hindering rotation, such that binding during insertion or removal are eliminated (para. 0115-0116).
Regarding claim 21, the primary combination, as applied to claim 19, teaches each claimed limitation.
para. 0006, “oils and particles are collected and can then be removed otherwise, e.g. by cleaning. By collecting the residual material, the unwanted circulation of the latter is prevented.” Para. 0012, “…a removable pan structure is provided at least partly below the food preparation chamber. An air-guiding duct is provided between the removable pan structure and the bottom wall for guiding heated air stream from the air outlet to the air entry opening. The collecting device is provided by the removable pan structure.” Para. 0015 “…collect, for example, oils and particles on a specific location in the removable pan of the appliance. Oils and particles that come from the food will be blown to this location by the hot air that exits the fan system. After the cooking process, the consumer can easily access this location for cleaning.”).  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Backus et al. (U.S. Publication 2003/0019368), hereinafter Backus, and in further view of Tsai (U.S. Publication 2014/0366746).
Regarding claim 22, the primary combination, as applied in claim 19, teaches each claimed limitation except as detailed below.
De Haas discloses the sidewall of the utensil housing comprises an interior surface directed toward the enclosed fry chamber (internal surface facing 22/basket 154) and an exterior surface directed away from the enclosed fry chamber (surface facing away), and wherein the cooking utensil further comprises a handle in fixed para. 0109, “…basket 154 with a handle bar or a grip portion 156 for easier handling…”).
De Haas is silent on the handle extending through the sidewall from the interior surface to the exterior surface.  

    PNG
    media_image2.png
    311
    351
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    403
    385
    media_image3.png
    Greyscale

Tsai teaches that it is known in the art of cooking appliances (para. 0001, air fryer) (Figures 1-5; air fryer 100, comprising a housing 10 and a utensil 20 removable received therein-para. 0024) for the cooking utensil (20) to comprise a handle (30) extending in fixed attachment from the basket (21) (figures 4-5 specifically show handle 30 in fixed attachment to basket 21, which is received into 22) through the sidewall from the interior surface to the exterior surface (handle 30 is received in a U-shaped groove 224; para. 0028) (Handle 30, therefore, extends from 21 through the sidewall of 22 via groove 224 from the interior surface to the exterior surface).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas, as modified by Backus, with Tsai, by replacing the handle arrangement of De Haas, with the teachings of Tsai, in order to provide a handle, which would simplify insertion and removal of the basket, while not interfering with the assembly of the basket and the cooking utensil.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Backus et al. (U.S. Publication 2003/0019368), hereinafter Backus, and in further view of Poulson (U.S. Patent 5148737), and  Mosher (U.S. Publication 2009/0000493).
Regarding claim 23, the primary combination, as applied to claim 19, teaches each claimed limitation except for a plurality of retractable prongs extending radially from the perforated basket in selective engagement with the sidewall of the utensil housing.
 Poulson teaches that it is known in the art of oven appliances (Col. 1, lines 5-11, “…ovens for heating food products….”) (Figures 1-10, cabinet 12, cooking utensil 14, perorated basket 24) to use a plurality of prongs (48) extending radially from the perforated basket (24) in selective engagement with the sidewall of the utensil housing (Col. 8, lines 37-44; “…a plurality of food carrying baskets 24 that are removably mounted to the mounting rod 22. In the assembled position, this rod 22 is horizontally positioned in the oven chamber 16 and aligned in a forward to rear direction. (See FIG. 3). The rear end of the rod 22 is mounted to a suitable drive member that rotates the rod 22….”) (Col. 9, lines 3-7; “…the forward end of the mounting rod 22 is formed with four elongate, forwardly facing parallel prongs 48 arranged in a square configuration, each of these prongs 48 being arranged to engage a related basket 24….”).  
The advantage of combining the teachings of Poulson is that in doing so would provide a mechanical attachment between the perforated basket and the utensil housing, which provides means for removably mounting the basket in the utensil housing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas, as modified by Backus, with Pouslon, by adding to the coupling between the basket and the utensil housing of De Haas, with the teachings of Poulson, in order to provide a mechanical attachment between the perforated basket and the utensil housing, which provides means for removably mounting the basket in the utensil housing.
Poulson is silent on the plurality of prongs being retractable.
	Mosher teaches that it is known in the art of oven appliances (Title; Abstract; figure 6) to use retractable prongs (para. 0026, prongs 85 and 87 are adjustable along the length of axle 83 so that the prongs may be used to secure objects of varying size).
	The advantage in combining the teachings of Mosher is that in doing so would provide a prong arrangement that allows for such to be used to secure objects of varying size.
.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Backus et al. (U.S. Publication 2003/0019368), hereinafter Backus, and in further view of McNerney et al. (U.S. Publication 2018/0125293), hereinafter McNerney.
Regarding claim 24, the primary combination, as applied to claim 19, teaches each claimed limitation except for wherein the sidewall of the utensil housing defines an air vent slot extending therethrough and spaced apart from the airflow passage.
McNerney teaches that it is known in the art of cooking appliances (para. 0002, “…cooking appliances for food, and more particularly to an air fryer for cooking food products…”) (Figs. 1-5) for a sidewall (34) of the utensil housing (housing defined by assembly shown in Fig. 3 with 30 representing the perforated basket) defines an air vent slot (perforations 38) extending therethrough and spaced apart from the airflow passage (para. 0032, portion 20 includes a heater and a fan behind vent 25 which provides the desired heated air) (air flow passage taken as the passage the air flow follows from the fan through the perforations in basket 30) (perforations 38 are in addition to, and spaced from, such airflow passage).
The advantage of combining the teachings of McNerney is that in doing so would provide dedicated air vents such that a desired amount of air and moisture can exit/evacuate during an air frying operation (para. 0035).
para. 0035).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of Backus et al. (U.S. Publication 2003/0019368), hereinafter Backus, and in further view of McCarthy et al. (U.S. Patent 5134927), hereinafter McCarthy.
Regarding claim 25, the primary combination, as applied in claim 19, teaches each claimed limitation except as detailed below.
De Haas further discloses the back wall further defining a secondary opening (air inlet 72) between the convection fan (70) and the cooking chamber, wherein the secondary opening (72) is spaced apart from the fan opening (74), but is silent on the oven appliance further comprises a shutter selectively movable across the secondary opening between an open position and a closed position, the open position permitting fluid communication between the convection fan and the cooking chamber through the secondary opening, and the closed position restricting fluid communication between the convection fan and the cooking chamber through the secondary opening.

    PNG
    media_image5.png
    649
    837
    media_image5.png
    Greyscale

McCarthy teaches that it is known in the art of cooking appliances (Col. 1, lines 7-11; air fryer/oven) (Figures 1-3; oven 10 comprising fan 26 and cabinet 14 having an inner wall defining an interior that receives utensil 16; Col. 3, lines 48-55) for a wall to further define a secondary opening (Secondary Opening shown above; Col. 3, lines 67-68; “air stream direction partitions 40, 41, and 44” define multiple secondary openings) extending therethrough between the convection fan (26) and the cooking chamber (as shown above; the secondary opening is fluidically between fan 26 and the chamber that cooks food items), wherein the secondary opening is spaced apart from the fan opening (as shown above), and wherein the oven appliance further comprises a shutter (44) selectively movable across the secondary opening between an open position and a closed position (col. 5, lines 14-26; partition/director 44 is mounted on the sidewall of cabinet 14 and is “angularly adjustable in order to make it possible to selectively vary the air passage between directors 44 and 46…”), the open position permitting fluid communication between the convection fan and the cooking chamber through the secondary opening (col. 5, lines 20-26; “Further, airstream director 46 is provided with an auxilliary airstream director 102, extending from side wall to side wall of the heating basket compartment of cabinet 14, which serves to define a suitable input aperture 104 for air intake to hot air blower 26.”) (by opening partition 44, air flow is permitted between fan 26 and the cooking chamber through the secondary opening), and the closed position restricting fluid communication between the convection fan and the cooking chamber through the secondary opening (by closing partition 44, even partially, would restrict and/or limit the air flow between fan 26 and the cooking chamber through the secondary opening).
The advantage of combining the teachings of McCarthy is in doing so would provide a means of selectively adjusting the airflow between the fan and the cooking chamber, as well as, the airflow going into the fan.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas, as modified by Backus, with McCarthy, by adding to the secondary opening of De Haas, with the teachings of McCarthy, in order to provide a means of selectively adjusting the airflow between the fan and the cooking chamber, as well as, the airflow going into the fan.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of McNerney et al. (U.S. Publication 2018/0125293), hereinafter McNerney.
Regarding claim 20, De Haas discloses an oven appliance (para. 0001, “an apparatus for preparing food and a method for preparing food”) defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction (Figure 2, oven appliance defining mutually orthogonal vertical, lateral, and transverse directions as shown.  For example, length, width, and height along conventional Cartesian coordinates), the oven appliance comprising: 

    PNG
    media_image1.png
    396
    519
    media_image1.png
    Greyscale

a cabinet (defined by housing 100), the cabinet comprising a plurality of inner wall defining a cooking chamber (interior shown above, which receives container structure 22) for receipt of food items for cooking (as shown above), the plurality of inner walls comprising a top wall (top wall of 100 shown above), a bottom wall (bottom wall of 100), a back wall, a first sidewall (not shown but clearly evident sidewall of 100 that extending perpendicular and between the top and bottom wall, with the first sidewall taken as the sidewall that would cover, or otherwise in front of the internal components shown above), and a second sidewall (second sidewall taken as the sidewall that is opposite the first sidewall that is behind the internal components), the back wall defining a fan opening therethrough (air inlet 72 and air outlet 74, para. 0097 and 0111. 72/74, at least partially, define a back wall); 
a convection fan (centrifugal fan 70-para. 0097) (para. 0054, convection  in form of hot air flow. Abstract, preparing of food by a through-streaming of hot air.  See also para. 0007) mounted within the cabinet (in fan housing portion of cabinet housing 100) in fluid communication with the fan opening (as detailed above); and 
a cooking utensil (generally taken as container structure 22) selectively mated to the back wall within the cooking chamber (as shown in Figure 2, the container structure 22 is selectively mated-connected-to the back wall in order to receive heated air flow from 74) (para. 0109 discloses 22 being removable), the cooking utensil comprising 
a utensil housing (removable pan structure 170-para. 0111) defining an enclosed fry chamber (170 defines a chamber in which 22 is received) and a basket opening permitting access thereto (para. 109, a cover device 152, for example a lid, is provided for closing the opening 150 during food preparation in which opening 150 is for inserting container structure 22), the utensil housing comprising a non-permeable base wall and a para. 0111, “air-guiding duct 172 is provided between the removable pan structure 170 and the bottom wall 28. The air-guiding duct 172 is provided for guiding heated air stream from the air outlet, for example the radial air outlet 74, to the air entry opening 30.”, Here, the air flow being guided as described implies that 170 has a non-permeable base) (sidewalls inherently disclosed), the sidewall defining an airflow passage aligned with the fan opening to receive a convection airflow therethrough (para. 0111, “air-guiding duct 172 is provided between the removable pan structure 170 and the bottom wall 28. The air-guiding duct 172 is provided for guiding heated air stream from the air outlet, for example the radial air outlet 74, to the air entry opening 30.”) (duct 172 is considered an air flow passage that is aligned with opening 74 and receives the convection air flow.  Duct 172 is, at least partially, defined by the sidewalls of 170), 
a Page 3 of 6
lid (152) attached to the utensil housing (as shown in Figure 2), the lid being movable between a closed position restricting access to the basket opening and an open position permitting access to the basket opening (as stated above and in paragraph 0109), and 
a perforated basket (154) removably positioned within the enclosed fry chamber (para. 0109, “the container structure 22 is provided as a removable pot or basket 154 with a handle bar or a grip portion 156 for easier handling.”), 
wherein the utensil housing further defines an oil reservoir in fluid communication with the enclosed fry chamber below the perforated basket and below the air flow passage (para. 0006, “oils and particles are collected and can then be removed otherwise, e.g. by cleaning. By collecting the residual material, the unwanted circulation of the latter is prevented.” Para. 0012, “…a removable pan structure is provided at least partly below the food preparation chamber. An air-guiding duct is provided between the removable pan structure and the bottom wall for guiding heated air stream from the air outlet to the air entry opening. The collecting device is provided by the removable pan structure.” Para. 0015 “…collect, for example, oils and particles on a specific location in the removable pan of the appliance. Oils and particles that come from the food will be blown to this location by the hot air that exits the fan system. After the cooking process, the consumer can easily access this location for cleaning.”).
De Haas is silent on wherein the sidewall of the utensil housing defines an air vent slot extending therethrough and spaced apart from the airflow passage.
McNerney teaches that it is known in the art of cooking appliances (para. 0002, “…cooking appliances for food, and more particularly to an air fryer for cooking food products…”) (Figs. 1-5) for a sidewall (34) of the utensil housing (housing defined by assembly shown in Fig. 3 with 30 representing the perforated basket) defines an air vent slot (perforations 38) extending therethrough and spaced apart from the airflow passage (para. 0032, portion 20 includes a heater and a fan behind vent 25 which provides the desired heated air) (air flow passage taken as the passage the air flow follows from the fan through the perforations in basket 30) (perforations 38 are in addition to, and spaced from, such airflow passage).
The advantage of combining the teachings of McNerney is that in doing so would provide dedicated air vents such that a desired amount of air and moisture can exit/evacuate during an air frying operation (para. 0035).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas, with McNerney, by adding to sidewall of the utensil housing of De Haas, above the oil reservoir, with the teachings of McNerney, in order to provide dedicated air vents such that a desired amount of air and moisture can exit/evacuate during an air frying operation (para. 0035).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of McNerney et al. (U.S. Publication 2018/0125293), hereinafter McNerney, and in further view of Tsai (U.S. Publication 2014/0366746).
Regarding claim 26, the primary combination, as applied in claim 20, teaches each claimed limitation except as detailed below.
De Haas discloses the sidewall of the utensil housing comprises an interior surface directed toward the enclosed fry chamber (internal surface facing 22/basket 154) and an exterior surface directed away from the enclosed fry chamber (surface facing away), and wherein the cooking utensil further comprises a handle in fixed attachment from the perforated basket (para. 0109, “…basket 154 with a handle bar or a grip portion 156 for easier handling…”).
De Haas is silent on the handle extending through the sidewall from the interior surface to the exterior surface.  

    PNG
    media_image2.png
    311
    351
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    403
    385
    media_image3.png
    Greyscale

Tsai teaches that it is known in the art of cooking appliances (para. 0001, air fryer) (Figures 1-5; air fryer 100, comprising a housing 10 and a utensil 20 removable received therein-para. 0024) for the cooking utensil (20) to comprise a handle (30) extending in fixed attachment from the basket (21) (figures 4-5 specifically show handle 30 in fixed attachment to basket 21, which is received into 22) through the sidewall from the interior surface to the exterior surface (handle 30 is received in a U-shaped groove 224; para. 0028) (Handle 30, therefore, extends from 21 through the sidewall of 22 via groove 224 from the interior surface to the exterior surface).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas, as modified by McNerney, with Tsai, by replacing the handle arrangement of De Haas, with the teachings of Tsai, in order to provide a handle, which would simplify insertion and removal of the basket, while not interfering with the assembly of the basket and the cooking utensil.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of McNerney et al. (U.S. Publication 2018/0125293), hereinafter McNerney, and in further view of Poulson (U.S. Patent 5148737), and Mosher (U.S. Publication 2009/0000493).
Regarding claim 27, the primary combination, as applied to claim 20, teaches each claimed limitation except for a plurality of retractable prongs extending radially from the perforated basket in selective engagement with the sidewall of the utensil housing.
 Poulson teaches that it is known in the art of oven appliances (Col. 1, lines 5-11, “…ovens for heating food products….”) (Figures 1-10, cabinet 12, cooking utensil 14, perorated basket 24) to use a plurality of prongs (48) extending radially from the perforated basket (24) in selective engagement with the sidewall of the utensil housing (Col. 8, lines 37-44; “…a plurality of food carrying baskets 24 that are removably mounted to the mounting rod 22. In the assembled position, this rod 22 is horizontally positioned in the oven chamber 16 and aligned in a forward to rear direction. (See FIG. 3). The rear end of the rod 22 is mounted to a suitable drive member that rotates the rod 22….”) (Col. 9, lines 3-7; “…the forward end of the mounting rod 22 is formed with four elongate, forwardly facing parallel prongs 48 arranged in a square configuration, each of these prongs 48 being arranged to engage a related basket 24….”).  
The advantage of combining the teachings of Poulson is that in doing so would provide a mechanical attachment between the perforated basket and the utensil housing, which provides means for removably mounting the basket in the utensil housing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas, as modified by McNerney, with Pouslon, by adding to the coupling between the basket and the utensil housing of De Haas, with the teachings of Poulson, in order to provide a mechanical attachment between the perforated basket and the utensil housing, which provides means for removably mounting the basket in the utensil housing.
Poulson is silent on the plurality of prongs being retractable.
	Mosher teaches that it is known in the art of oven appliances (Title; Abstract; figure 6) to use retractable prongs (para. 0026, prongs 85 and 87 are adjustable along the length of axle 83 so that the prongs may be used to secure objects of varying size).
	The advantage in combining the teachings of Mosher is that in doing so would provide a prong arrangement that allows for such to be used to secure objects of varying size.
.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Hass et al. (U.S. Publication 2016/0120364), hereinafter De Haas, in view of McNerney et al. (U.S. Publication 2018/0125293), hereinafter McNerney, and in further view of f McCarthy et al. (U.S. Patent 5134927), hereinafter McCarthy.
Regarding claim 28, the primary combination, as applied in claim 20, teaches each claimed limitation except as detailed below.
De Haas further discloses the back wall further defining a secondary opening (air inlet 72) between the convection fan (70) and the cooking chamber, wherein the secondary opening (72) is spaced apart from the fan opening (74), but is silent on the oven appliance further comprises a shutter selectively movable across the secondary opening between an open position and a closed position, the open position permitting fluid communication between the convection fan and the cooking chamber through the secondary opening, and the closed position restricting fluid communication between the convection fan and the cooking chamber through the secondary opening.

    PNG
    media_image5.png
    649
    837
    media_image5.png
    Greyscale

McCarthy teaches that it is known in the art of cooking appliances (Col. 1, lines 7-11; air fryer/oven) (Figures 1-3; oven 10 comprising fan 26 and cabinet 14 having an inner wall defining an interior that receives utensil 16; Col. 3, lines 48-55) for a wall to further define a secondary opening (Secondary Opening shown above; Col. 3, lines 67-68; “air stream direction partitions 40, 41, and 44” define multiple secondary openings) extending therethrough between the convection fan (26) and the cooking chamber (as shown above; the secondary opening is fluidically between fan 26 and the chamber that cooks food items), wherein the secondary opening is spaced apart from the fan opening (as shown above), and wherein the oven appliance further comprises a shutter (44) selectively movable across the secondary opening between an open position and a closed position (col. 5, lines 14-26; partition/director 44 is mounted on the sidewall of cabinet 14 and is “angularly adjustable in order to make it possible to selectively vary the air passage between directors 44 and 46…”), the open position permitting fluid communication between the convection fan and the cooking chamber through the secondary opening (col. 5, lines 20-26; “Further, airstream director 46 is provided with an auxilliary airstream director 102, extending from side wall to side wall of the heating basket compartment of cabinet 14, which serves to define a suitable input aperture 104 for air intake to hot air blower 26.”) (by opening partition 44, air flow is permitted between fan 26 and the cooking chamber through the secondary opening), and the closed position restricting fluid communication between the convection fan and the cooking chamber through the secondary opening (by closing partition 44, even partially, would restrict and/or limit the air flow between fan 26 and the cooking chamber through the secondary opening).
The advantage of combining the teachings of McCarthy is in doing so would provide a means of selectively adjusting the airflow between the fan and the cooking chamber, as well as, the airflow going into the fan.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify De Haas, as modified by McNerney, with McCarthy, by adding to the secondary opening of De Haas, with the teachings of McCarthy, in order to provide a means of selectively adjusting the airflow between the fan and the cooking chamber, as well as, the airflow going into the fan.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761